Exhibit 10.1

 

FORBEARANCE AND CONSENT AGREEMENT

 

This FORBEARANCE AND CONSENT AGREEMENT, dated as of October 10, 2014 (this
“Agreement”), is by and among Corinthian Colleges, Inc. (the “Domestic
Borrower”), Everest Colleges Canada, Inc. (the “Canadian Borrower”; the Domestic
Borrower and the Canadian Borrower are referred to herein collectively as the
“Borrowers”), the Guarantors party hereto, the Lenders party hereto and Bank of
America, N.A., as Domestic Administrative Agent (in such capacity, the “Domestic
Administrative Agent”) and Canadian Agent (in such capacity, the “Canadian
Administrative Agent”; the Domestic Administrative Agent and the Canadian
Administrative Agent are referred to herein collectively as the “Administrative
Agents”). Capitalized terms which are used in this Agreement without definition
and which are defined in the Credit Agreement shall have the same meanings
herein as in the Credit Agreement.

 

R E C I T A L S:

 

WHEREAS, the Borrowers, the lenders party thereto from time to time (the
“Lenders”) and the Administrative Agents are parties to that certain Fourth
Amended and Restated Credit Agreement, dated as of May 17, 2012 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”);

 

WHEREAS, the Borrowers have informed the Administrative Agents and the Lenders
of the Events of Default arising under Section 8.01(a) of the Credit Agreement
resulting from (a) the failure by the Borrowers to make a mandatory prepayment
of the Loans and/or Cash Collateralize Acceptances and L/C Obligations on
September 30, 2014 in the amount required pursuant to Section 2.07(c) of the
Credit Agreement and (b) the failure by the Borrowers to repay the Loans and
Cash Collateralize Acceptances and L/C Obligations in accordance with the
requirements of Section 2.06(c) of the Credit Agreement (together, the
“Specified Defaults”);

 

WHEREAS, the Borrowers have requested that the Administrative Agents and the
Lenders agree to temporarily forbear from the exercise of certain remedies
available to them under the Credit Agreement with respect to the Specified
Defaults (but not waive the Specified Defaults);

 

WHEREAS, the Borrowers, the Lenders and the Administrative Agents have
previously entered into that certain Consent Agreement, dated as of September
26, 2014 (the “QuickStart Consent”), and the Loan Parties intend to apply the
cash proceeds received by the Loan Parties in connection with the QuickStart
Sale (as defined in the QuickStart Consent) (the “QuickStart Proceeds”) to repay
the Total Outstandings;

 

WHEREAS, Corinthian Property Group, Inc. (“CPG”) has agreed to sell the real
property located in Tampa, Florida, and the Loan Parties have requested that the
Administrative Agents and the Lenders consent to such sale (the “Tampa Sale”);

 

WHEREAS, CPG intends to sell the real property located in Thornton, Colorado,
and the Loan Parties have requested that the Administrative Agents and the
Lenders consent to such sale (the “Thornton Sale” and together with the Tampa
Sale, the “Real Property Sales”); and

 

 

 
 

--------------------------------------------------------------------------------

 

 

WHEREAS, the Administrative Agents and the Lenders party hereto are willing to
grant such forbearance and consent to the Real Property Sales on the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and subject to the terms and conditions hereof,
the parties hereto agree as follows:

 

section 1.     FORBEARANCE AND RELATED PROVISIONS.

 

1.1     Forbearance. Subject to the satisfaction of the conditions precedent set
forth in Section 3 hereof, the Administrative Agents and the Lenders hereby
agree to forbear from taking any of the “Enforcement Actions” defined below as a
result of the occurrence and continuation of the Specified Defaults solely
during the period beginning on the Effective Date and ending immediately upon
the earliest of (such period being referred to herein as the “Forbearance
Period”): (a) December 31, 2014, (b) the occurrence of any Default under Section
8.01(f) or (g) of the Credit Agreement and (c) the termination of the
Forbearance Period by the Domestic Administrative Agent, acting at the direction
of the Required Lenders, due to: (i) the occurrence of any Default other than
the Specified Defaults or (ii) the failure of any Loan Party to timely comply
with any undertaking set forth in this Agreement, or the breach by any Loan
Party in any material respect of any representation or warranty set forth in
this Agreement, in each case unless the Required Lenders, in writing, waive such
noncompliance or breach. “Enforcement Actions” shall mean any (1) commencement
of judicial or non-judicial enforcement proceedings against any Loan Party with
respect to the payment of any Obligations, (2) commencement of any foreclosure,
enforcement or levy against or seizure or transfer of all or any portion of the
Collateral, (3) declaration that any commitments of any Lender to make Loans,
any obligation of any Canadian Lender to create or purchase any Acceptance or
any obligation of any L/C Issuer to make L/C Credit Extensions is terminated,
(4) declaration that any portion of the unpaid principal amount of outstanding
Loans (or any accrued interest thereon) or any other amount payable under the
Loan Documents is immediately due and payable and (5) demand that the Borrowers
Cash Collateralize the L/C Obligations.

 

1.2     Reservation of Rights. The Administrative Agents and the Lenders
expressly reserve the right to exercise all rights and remedies under the Credit
Agreement, the other Loan Documents and applicable law immediately upon the
expiration of the Forbearance Period, including, without limitation, the
Enforcement Actions, in respect of the Specified Defaults and any other Default
then existing. Except for the forbearance to the extent expressly set forth
above, the Administrative Agents and the Lenders reserve each and every right
and remedy they may have under the Loan Documents and under applicable law with
respect to the Specified Defaults. Nothing in this Agreement shall be deemed to
constitute a waiver by the Administrative Agents or any Lender of the Specified
Defaults or any other Default, whether now existing or hereafter arising, or of
any right or remedy that the Administrative Agents and the Lenders may have
under any of the Loan Documents or applicable law. The Loan Parties acknowledge
that the Administrative Agents and the Lenders may, among other actions, demand
cash collateral, payments and other conditions in connection with any
disposition of assets or any other transaction, notwithstanding the forbearance
set forth herein.

 

 

 
2 

--------------------------------------------------------------------------------

 

 

1.3     Letters of Credit. During the Forbearance Period, notwithstanding that
the conditions set forth in the applicable proviso in Section 2.04(a)(i) of the
Credit Agreement will not be satisfied, each L/C Issuer shall continue to issue
or amend Letters of Credit, and the Lenders shall participate in such Letters of
Credit, in the manner set forth in Section 2.04 of the Credit Agreement subject
to the satisfaction of the conditions precedent set forth in Section 4.02 of the
Credit Agreement (other than any failure to satisfy the conditions precedent set
forth in clauses (a) and (b) thereof due solely to the existence of the
Specified Defaults).

 

1.4     Forbearance Fee. The Domestic Borrower shall pay to the Domestic
Administrative Agent, for the ratable benefit of the Lenders in accordance with
their respective share of the Total Outstandings, a forbearance fee equal to
$10,000 on the Effective Date and on every fourteenth calendar day thereafter
(each, a “Forbearance Fee”).

 

1.5      Termination of Commitments. The Loan Parties, the Administrative Agents
and the Lenders hereby agree that each of the Aggregate Canadian Commitments and
the Aggregate Domestic Commitments are hereby terminated as of the Effective
Date, subject to the provisions of Section 1.3. The ten (10) Business Day notice
described in Section 2.06(c) of the Credit Agreement shall be deemed provided as
of the Effective Date.

 

1.6     Other Covenants.

 

(a)     On the date hereof, the Borrowers shall apply the QuickStart Proceeds
(in an amount not less than $2,700,000) as a repayment of the Total
Outstandings.

 

(b)     The Borrowers shall repay the Total Outstandings (i) on October 23,
2014, in an amount equal to $5,000,000 and (ii) on November 21, 2014, in an
amount equal to $2,000,000. Such repayments and any other repayments shall not
reduce or otherwise limit any repayments that may be required in connection with
future asset sales or any other future event.

 

(c)     The Borrowers shall promptly apply any excess funds distributed to Loan
Parties from the reserve established pursuant to Section VI.F of the Operating
Agreement to repay the Total Outstandings.

 

(d)     All repayments of the Total Outstandings made during the Forbearance
Period shall be applied on a pro rata basis to the Obligations of the Domestic
Borrower and the Obligations of the Canadian Borrower (according to the Total
Outstandings of each Borrower). Amounts applied to the Obligations of any
Borrower shall be applied: (1) first, to repay the principal on outstanding
Loans of such Borrower and (2) second, to Cash Collateralize the L/C Obligations
and Acceptances of such Borrower (or in such other order as the Required Lenders
shall specify).

 

(e)     The Borrowers shall have any Letter of Credit liabilities related to any
asset sold by the Loan Parties assumed by the applicable buyer upon the closing
of the related sale transaction, so as to reduce the aggregate amount of
Acceptances and Letters of Credit outstanding under the Credit Agreement
following the Effective Date and, on or prior to October 31, 2014, shall deliver
to the Administrative Agents and the Lenders a plan for effecting a reduction of
any remaining Letters of Credit.

 

 

 
 3

--------------------------------------------------------------------------------

 

 

(f)     The Domestic Borrower has established, and shall hereafter maintain, the
Specified Account (as defined in the QuickStart Consent), which account shall
(i) be subject to a control agreement in favor of the Domestic Administrative
Agent in accordance with Section 6.17 of the Credit Agreement and (ii) contain
solely non-Title IV funds. The Loan Parties shall cause the Real Property Sale
Proceeds to be deposited to the Specified Account. The Loan Parties shall cause
all other amounts representing non-Title IV revenue to be either deposited
directly to the Specified Account or transferred to the Specified Account
directly from the accounts where the deposits are received. The Domestic
Borrower shall not deposit, and shall not permit any other Person to deposit,
any Title IV funds in the Specified Account at any time.

 

section 2.     CONSENT TO REAL PROPERTY SALES; USE OF PROCEEDS.

 

2.1     Subject to the satisfaction of the conditions precedent set forth in
Section 3 hereof, the Required Lenders hereby consent to the Real Property
Sales; provided, that:

 

(a) the cash purchase price payable to the Loan Parties upon the consummation of
the Tampa Sale (the “Tampa Proceeds”) shall not be less than $840,000;

 

(b) the cash purchase price payable to the Loan Parties upon the consummation of
the Thornton Sale (the “Thornton Proceeds” and, together with the Tampa
Proceeds, the “Real Property Sale Proceeds”) shall not be less than $440,000;

 

(c) the purchase agreements for the Real Property Sales shall be in form and
substance acceptable to the Administrative Agents and the Required Lenders; and

 

(d) the Real Property Sale Proceeds shall be deposited directly into the
Specified Account immediately upon receipt.

 

2.2     The Loan Parties shall be permitted to apply the proceeds of the
Specified Sales (as defined in Consent and Amendment No. 4) and the Real
Property Sales Proceeds solely in a manner materially consistent with the
thirteen-week cash flow budget titled Corinthian Colleges, Inc. Cash Flow
Analysis dated October 2, 2014.

 

section 3.     CONDITIONS. This Agreement shall become effective as of the date
hereof (the “Effective Date”) upon receipt by the Administrative Agent of (i)
duly executed counterparts to this Agreement from the Borrowers, the Guarantors,
the Administrative Agents and the Lenders, (ii) the Forbearance Fee due and
payable on such date and (iii) the repayment of the Total Outstandings due on
such date pursuant to Section 1.6(a) hereof.

 

section 4.     REPRESENTATION AND WARRANTIES.

 

4.1     Enforceability. Each Loan Party hereby represents and warrants that this
Agreement is the legal, valid and binding obligation of such Loan Party and is
enforceable against such Loan Party in accordance with its terms, except as may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability.

 

 

 
4 

--------------------------------------------------------------------------------

 

 

4.2     Authorization; No Conflicts. Each Loan Party hereby represents and
warrants that its execution and delivery of this Agreement (i) have been duly
authorized by all necessary corporate or other organizational action on the part
of such Loan Party and are within such Loan Party’s corporate or other
organizational power and authority, (ii) do not (A) contravene the terms of such
Loan Party’s Organization Documents, (B) conflict with or result in any breach
or contravention of, or the creation of any Lien under (i) any Contractual
Obligation to which such Loan Party is a party or (ii) any order, injunction,
writ or decree of any Governmental Authority or any arbitral award to which such
Loan Party or its property is subject; or (C) violate any Law.

 

4.3     No Default; Representations and Warranties in Loan Documents. Each Loan
Party hereby represents and warrants that, after giving effect to Sections 1 and
2 hereof, (i) no Default, other than the Specified Defaults, has occurred and is
continuing and (ii) except as set forth in the Compliance Certificate dated
October 9, 2014, all of the representations and warranties of such Loan Party
contained in each Loan Document to which it is a party are true and correct in
all material respects on and as of the date hereof, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct in all material respects as of such
earlier date (except that, for purposes of this Section 4.3, the representations
and warranties contained in subsection (a) of Section 5.05 of the Credit
Agreement shall be deemed to refer to the most recent financial statements
furnished pursuant to subsection (a) and (b), respectively of Section 6.01 of
the Credit Agreement).

 

section 5.     RATIFICATION AND RELEASE.

 

5.1     Ratification. Each Loan Party hereby (a) ratifies and reaffirms all of
its payment and performance obligations, contingent or otherwise, and each grant
of security interests and liens in favor of each Administrative Agent, the L/C
Issuers or the Lenders, as the case may be, under each Loan Document, (b) agrees
and acknowledges that the liens in favor of each Administrative Agent, the L/C
Issuers or the Lenders under each Loan Document constitute valid, binding,
enforceable and perfected first priority liens and security interests and are
not subject to avoidance, disallowance or subordination pursuant to any
requirement of Law, (c) agrees and acknowledges the Obligations constitute
legal, valid and binding obligations of the Loan Parties and that (x) no
offsets, defenses or counterclaims to the Obligations or any other causes of
action with respect to the Obligations or the Loan Documents exist and (y) no
portion of the Obligations is subject to avoidance, disallowance, reduction or
subordination pursuant to any requirement of Law, (d) agrees that such
ratification and reaffirmation is not a condition to the continued effectiveness
of the Loan Documents, and (e) agrees that neither such ratification and
reaffirmation, nor the Administrative Agents’, the L/C Issuers’ nor any Lender’s
solicitation of such ratification and reaffirmation, constitutes a course of
dealing giving rise to any obligation or condition requiring a similar or any
other ratification or reaffirmation from each party to the Loan Documents with
respect to any subsequent modifications, consent or waiver with respect to the
Credit Agreement or other Loan Documents. This Agreement shall not constitute a
waiver of, or (except as expressly set forth herein with respect to the
Specified Defaults) forbearance with respect to, any Default, whether known or
unknown, and the Administrative Agent and the Lenders shall reserve all rights
and remedies in respect thereof. This Amendment shall constitute a “Loan
Document” for purposes of the Credit Agreement.

 

 
5 

--------------------------------------------------------------------------------

 

  

5.2     Release; Covenant Not to Sue; Acknowledgement. (a) Each Loan Party
hereby absolutely and unconditionally releases and forever discharges each
Administrative Agent, each L/C Issuer, each Swing Line Lender, each Lender and
each of their respective Related Parties (each a “Released Party”) from any and
all claims, demands or causes of action of any kind, nature or description,
whether arising in law or equity or upon contract or tort or under any state or
federal law or otherwise, which any Loan Party has had, now has or has made
claim to have against any such Person for or by reason of any act, omission,
matter, cause or thing whatsoever arising out of or with respect to the
Obligations, the Credit Agreement, this Agreement or any other Loan Document
from the beginning of time to and including the Effective Date, whether such
claims, demands and causes of action are matured or unmatured or known or
unknown. It is the intention of each Loan Party in providing this release that
the same shall be effective as a bar to each and every claim, demand and cause
of action specified. Each Loan Party acknowledges that it may hereafter discover
facts different from or in addition to those now known or believed to be true
with respect to such claims, demands, or causes of action and agrees that this
instrument shall be and remain effective in all respects notwithstanding any
such differences or additional facts. Each Loan Party understands, acknowledges
and agrees that the release set forth above may be pleaded as a full and
complete defense and may be used as a basis for an injunction against any
action, suit or other proceeding which may be instituted, prosecuted or
attempted in breach of the provisions of such release. Nothing in this Section
5.2 shall relieve any Administrative Agent or Lender of any continuing
contractual obligations under this Agreement.

 

(b)     Each Loan Party, on behalf of itself and its successors, assigns, and
other legal representatives, hereby absolutely, unconditionally and irrevocably,
covenants and agrees with and in favor of each Released Party above that it will
not sue (at law, in equity, in any regulatory proceeding or otherwise) any
Released Party on the basis of any claim released, remised and discharged by any
Loan Party pursuant to the above release. If any Loan Party or any of their
successors, assigns or other legal representatives violates the foregoing
covenant, each Loan Party, for itself and its successors, assigns and legal
representatives, agrees to pay, in addition to such other damages as any
Released Party may sustain as a result of such violation, all reasonable
attorneys’ fees and costs incurred by such Released Party as a result of such
violation.

 

(c)     Each Loan Party represents and warrants that, to its knowledge, there
are no liabilities, claims, suits, debts, liens, losses, causes of action,
demands, rights, damages or costs, or expenses of any kind, character or nature
whatsoever, fixed or contingent, which any Loan Party may have or claim to have
against any Released Party arising with respect to the Obligations, the Credit
Agreement, this Agreement or any other Loan Document.

 

(d)     Each of the Loan Parties has been advised by counsel with respect to the
release contained in this Section 5.2. Upon advice of such counsel, each of the
Loan Parties hereby waives and relinquishes all of the rights and benefits each
Loan Party has, or may have, with respect to the claims released under Section
1542 of the California Civil Code or any other similar statute. Section 1542
states as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

 

 
6 

--------------------------------------------------------------------------------

 

 

section 6.     MISCELLANEOUS.

 

6.1     Effect.

 

(a)     Upon the effectiveness of this Agreement, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof” or words of like import
shall mean and be a reference to the Credit Agreement as modified hereby and
each reference in the other Loan Documents to the Credit Agreement,
“thereunder,” “thereof,” or words of like import shall mean and be a reference
to the Credit Agreement as modified hereby. This Agreement shall constitute a
Loan Document.

 

(b)     Except as specifically set forth in this Agreement, the execution,
delivery and effectiveness of this Agreement shall not (i) limit, impair,
constitute an amendment, forbearance or waiver by, or otherwise affect any
right, power or remedy of, any Administrative Agent or any Lender under the
Credit Agreement or any other Loan Document or waive, affect or diminish any
right of any Administrative Agent or any Lender to demand strict compliance and
performance therewith, (ii) constitute a waiver of, or forbearance with respect
to, any Default, whether known or unknown or (iii) alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or in any of the other Loan
Documents, all of which are ratified and affirmed in all respects and shall
continue in full force and effect.

 

6.2     Severability. Any provision of this Agreement held by a court of
competent jurisdiction to be invalid or unenforceable in any jurisdiction shall
not impair or invalidate the remainder of this Agreement and the effect thereof
shall be confined to the provision so held to be invalid or unenforceable and
will not affect the effectiveness thereof in any other jurisdiction.

 

6.3     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall constitute an original, but all of which taken
together shall be one and the same instrument. This Agreement may also be
executed by facsimile or electronic transmission and each facsimile or
electronic transmission signature hereto shall be deemed for all purposes to be
an original signatory page.

 

6.4     GOVERNING LAW. This AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA APPLICABLE TO AGREEMENTS
MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT EACH
ADMINISTRATIVE AGENT AND EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER
FEDERAL LAW.

 

6.5     Section Titles. The Section titles contained in this Agreement are and
shall be without substance, meaning or content of any kind whatsoever and are
not a part of the agreement between the parties hereto.

 

6.6     Reimbursement of each Administrative Agent’s Expenses. Without limiting
any of the Administrative Agents’ rights, or any of Borrowers’ obligations,
under Section 10.04(a) of the Credit Agreement, each Borrower agrees to
reimburse the Administrative Agents for all reasonable and documented
out-of-pocket fees, costs and expenses, including the reasonable fees, costs,
and expenses of the Agent Financial Advisor and Sidley Austin LLP for advice,
assistance or other representation in connection with this Agreement.

 

6.7     Entire Agreement. This Agreement contains the final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings or agreements.

 

 

 

[Signature Pages Follow]

 

 

 
7 

--------------------------------------------------------------------------------

 

 

WITNESS the due execution hereof by the respective duly authorized officers of
the undersigned of this Agreement as of the date first written above.

 

BORROWERS:     CORINTHIAN COLLEGES, INC.        

By:

/s/ Robert C. Owen  

Name: Robert C. Owen

 

Title: EVP and CFO

 

 

 

EVEREST COLLEGES CANADA, INC.        

By:

/s/ Robert C. Owen  

Name: Robert C. Owen

 

Title: SVP and CAO

 

 

 
Signature Page to
Forbearance and Consent Agreement
 

--------------------------------------------------------------------------------

 

  

GUARANTORS:    ASHMEAD EDUCATION, INC. CAREER CHOICES, INC. CDI EDUCATION USA,
INC. CORINTHIAN PROPERTY GROUP, INC. CORINTHIAN SCHOOLS, INC. ECAT ACQUISITION,
INC. ETON EDUCATION, INC. FLORIDA METROPOLITAN UNIVERSITY, INC. GRAND RAPIDS
EDUCATIONAL CENTER, INC. HEALD CAPITAL, LLC HEALD EDUCATION, LLC HEALD REAL
ESTATE, LLC MJB ACQUISITION CORPORATION PEGASUS EDUCATION, INC. RHODES BUSINESS
GROUP, INC. RHODES COLLEGES, INC. SD III-B HEALD HOLDINGS CORP. SEQUOIA
EDUCATION, INC. SOCLE EDUCATION, INC. SP PE VII-B HEALD HOLDINGS CORP.  TITAN
SCHOOLS, INC.         

By:

/s/ Robert C. Owen  

Name: Robert C. Owen

 

Title: EVP, CFO, Treasurer and Assistant Secretary

 

CAREER CANADA C.F.P. LIMITED        

By:

/s/ Robert C. Owen  

Name: Robert C. Owen

 

Title: SVP and CAO

 

EVEREST COLLEGE PHOENIX, INC.        

By:

/s/ Robert C. Owen  

Name: Robert C. Owen

 

Title: EVP, CFO and Treasurer

 

 

 
Signature Page to
Forbearance and Consent Agreement 

--------------------------------------------------------------------------------

 

 

HEALD COLLEGE, LLC        

By:

/s/ Robert C. Owen  

Name: Robert C. Owen

 

Title: CAO

   

Quickstart Intelligence Corporation

        By: /s/ Robert C. Owen   Name: Robert C. Owen   Title: EVP and Treasurer

 

 

 

 
Signature Page to
Forbearance and Consent Agreement 

--------------------------------------------------------------------------------

 

 

BANK OF AMERICA, N.A., as Domestic

Administrative Agent

       

By:

/s/ Anthea Del Bianco  

Name: Anthea Del Bianco

 

Title: Vice President

 

 
Signature Page to
Forbearance and Consent Agreement 

--------------------------------------------------------------------------------

 

 







BANK OF AMERICA, N.A., acting through

its Canada Branch,  as Canadian

Administrative Agent

   

By:

/s/ Janet Sleeper  

Name: Janet Sleeper

 

Title: Senior Vice President







 

 

 

 
Signature Page to 
Forbearance and Consent Agreement 

--------------------------------------------------------------------------------

 

 

BANK OF AMERICA, N.A., as a Domestic

Lender

   

By:

/s/ Medina Sales de Andrade  

Name: Medina Sales de Andrade

 

Title: Vice President



 

 
Signature Page to
Forbearance and Consent Agreement 

--------------------------------------------------------------------------------

 

 

BANK OF AMERICA, N.A., acting through

its Canada Branch, as a Canadian Lender

   

By:

/s/ Medina Sales de Andrade  

Name: Medina Sales de Andrade

 

Title: Vice President

 

 
Signature Page to
Forbearance and Consent Agreement 

--------------------------------------------------------------------------------

 

 

U.S. BANK NATIONAL ASSOCIATION, as

a Domestic Lender

   

By:

/s/ Saqib Khawaja  

Name: Saqib Khawaja

 

Title: Vice President



 

 
 Signature Page to
Forbearance and Consent Agreement

--------------------------------------------------------------------------------

 

 

U.S. BANK NATIONAL ASSOCIATION,

as a Canadian Lender

   

By:

/s/ Paul Rodgers  

Name: Paul Rodgers

 

Title: Principal Officer

 

 

 

 
Signature Page to
Forbearance and Consent Agreement 

--------------------------------------------------------------------------------

 

 

UNION BANK, N.A.,

as a Domestic Lender

   

By:

/s/ Andrew J. Jarvis  

Name: Andrew J. Jarvis

 

Title: Associate

 

 
 Signature Page to
Forbearance and Consent Agreement

--------------------------------------------------------------------------------

 

  

BANK OF THE WEST,

as a Domestic Lender

   

By:

/s/ Christiana Creekpaum  

Name: Christiana Creekpaum

 

Title: Vice President

 

 

 
Signature Page to
Forbearance and Consent Agreement 

--------------------------------------------------------------------------------

 

  

ONEWEST BANK N.A.,

as a Domestic Lender

   

By:

/s/ Todd Camp  

Name: Todd Camp

 

Title: Senior Vice President

 

 

 

Signature Page to

Forbearance and Consent Agreement 